Exhibit 10.1

H.B. FULLER COMPANY

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

1998 REVISION

Fifth Declaration of Amendment

Pursuant to Section 7.10 of the H.B. Fuller Company Supplemental Executive
Retirement Plan—1998 Revision, the Company hereby amends the Plan as follows:

 

  1. Section 1.1 is amended in its entirety, to read as follows:

“1.1 Name. The name of this Plan is the ‘H.B. Fuller Company Supplemental
Executive Retirement Plan.’ The terms and conditions of the Plan as set forth in
the H.B. Fuller Company Supplemental Executive Retirement Plan—1998 Revision, as
amended through this Fifth Declaration of Amendment, and as further amended by
amendments subsequent to the Sixth Declaration of Amendment (creating the ‘H.B.
Fuller Company Supplemental Executive Retirement Plan—II’), shall only apply to
Participants who Separated from Service (within the meaning of Section 9.2.C) on
or before December 31, 2007 or are identified in Appendix A.”

 

  2. A new Section 2.3 is added at the end of Article 2, to read as follows:

“2.3 No New Participants; Cessation of Participation. Notwithstanding the
foregoing, no one shall enter or reenter the Plan as a Participant after
December 31, 2007. A Participant who is employed by an Affiliated Organization
on January 1, 2008 and not identified in Appendix A shall cease to be a
Participant in the Plan effective as of December 31, 2007. Benefits that become
payable to a Participant who is employed by an Affiliated Organization on
January 1, 2008, who is not identified in Appendix A, and who does not make an
effective Transition Election pursuant to Section 2.4 shall be paid in
accordance with the provisions of the H.B. Fuller Company Supplemental Executive
Retirement Plan II.”

 

  3. A new Section 2.4 is added at the end of Article 2, to read as follows:

 

  “2.4 Transition Election.

A. A Participant who has not Separated from Service and is not identified in
Appendix A may make the election described in this Section 2.4 (a “Transition
Election”). If a Participant makes an effective Transition Election, an amount
equal to the “DC SERP Transfer Amount” shall be credited to the Participant’s
Account in the H.B. Fuller Company Defined Contribution Restoration Plan and
paid in accordance with the provisions of that plan.

B. For the purposes of this Section 2.4:

(1) A Participant’s “DC SERP Transfer Amount” is the sum of:



--------------------------------------------------------------------------------

(a) the Participant’s Earned Benefit as of December 31, 2006, increased daily
for the period commencing on January 1, 2007 and ending on December 31, 2007 by
a factor that would result in an annual rate of return equal to the annual prime
rate for corporate borrowers quoted each day by the Wall Street Journal; plus

(b) seven percent (7%) of the Participant’s DC SERP Compensation for the
calendar year ending December 31, 2007.

(2) A Participant’s “Earned Benefit as of December 31, 2006” is the actuarially
equivalent present value of the Participant’s Accrued Benefit, modified as
follows:

(a) The Accrued Benefit will be determined on a single-life basis.

(b) The Accrued Benefit will be based on the Participant’s full years of
Credited Service and Final Average Compensation determined as of December 31,
2006, without regard to any periods of subsequent service or earnings.

(c) The Participant’s Social Security Benefit will be determined assuming no
earnings beyond December 31, 2006, and all other relevant factors used to
compute benefits will be treated as remaining constant as of December 31, 2006
for all subsequent years. Past earnings for Social Security Benefits will be
estimated by projecting earnings back to age 22, assuming five percent
(5%) annual historical increases in pay.

(d) The Accrued Benefit will have the same Early Retirement Reduction Factor
applied to the Basic Benefit, after the Service Reduction, as the Early
Retirement Reduction Factor that is applied to the benefit offset from the H.B.
Fuller Company Retirement Plan, based on the Participant’s Credited Service
determined as of December 31, 2006 without regard to any periods of subsequent
service.

(e) Actuarial equivalency will be determined on a single life basis, using the
following actuarial assumptions:

(a) Mortality Table - 1994 Unisex Group Annuity Reserving

(b) Interest Rate - 7.0%

The age and service required for an entitlement to benefits under Section 2.2
will be disregarded in determining a Participant’s Earned Benefit for the
purposes of this Section 2.4.

 

-2-



--------------------------------------------------------------------------------

(3) A Participant’s “DC SERP Compensation” is the amount of a Participant’s
“SERP Compensation,” as that term is defined in the H.B. Fuller Company Defined
Contribution Restoration Plan.

C. A Transition Election must be made during a period specified by the Chief
Executive Officer of the Company that ends on or before December 31, 2007. A
Transition Election shall become irrevocable on the last day of such period;
provided, that a Participant’s Transition Election shall be void, and of no
force or effect, if the Participant Separates from Service prior to January 1,
2009. A Participant who makes an effective Transition Election shall not be
entitled to receive any benefits under this Plan or under the H.B. Fuller
Company Supplemental Executive Retirement Plan II. A Participant who makes a
Transition Election and then Separates from Service prior to January 1, 2009
shall not be entitled to receive any benefits under this Plan, but shall receive
the benefits, if any, that are payable to such Participant under the H.B. Fuller
Company Supplemental Executive Retirement Plan II.”

D. Notwithstanding anything herein to the contrary, the Administrator’s
determination of a Participant’s DC SERP Transfer Amount shall be conclusive and
binding on the Participant unless it is challenged by the Participant within one
year after the Participant is notified of his or her DC SERP Transfer Amount.

 

  4. Section 3.6.D of the Plan is amended in its entirety, to read as follows:

“D. Notwithstanding the foregoing, if a ‘Pre-2003 Participant’ dies after
attaining age 55 and completing at least 10 years of Credited Service, but prior
to his or her Separation from Service, there shall be paid to such Participant’s
designated beneficiary the sum of $50,000 per year for 10 years. Such benefit
shall be paid in equal monthly installments, commencing on the first day of the
seventh month following the date of the Participant’s death. This benefit shall
be paid in lieu of, and not in addition to, the benefit described in Subsection
A. For the purposes of this Subsection D and Subsection E below, a ‘Pre-2003
Participant’ is an Eligible Employee who first became a Participant in the Plan
before January 1, 2003, and who was an Eligible Employee and a Participant in
the Plan throughout the period commencing on January 1, 2003 and ending on the
date of his or her death.”

 

  5. Section 3.9 of the Plan is amended in its entirety, to read as follows:

“3.9 Termination of Benefits for Breach of Contract. Notwithstanding the
provisions of this article, a Participant’s or beneficiary’s right to further
benefits shall terminate upon, and no benefit shall be paid with respect to a
Participant following, a determination by the Company that the Participant with
respect to whom such benefit would otherwise be payable has committed a material
breach of any non-competition or confidentiality agreement between such
Participant and an Affiliated Organization.”

 

  6. Section 7.9 of the Plan is amended in its entirety, to read as follows:

“7.9 Rights and Benefits Not Assignable. The rights and benefits of a
Participant and any other person or persons to whom payments may be made
pursuant to

 

-3-



--------------------------------------------------------------------------------

this Plan are personal, and shall not be subject to any voluntary or involuntary
anticipation, alienation, sale, assignment, pledge, transfer, encumbrance,
attachment, garnishment by creditors of the Participant or such person or other
disposition; provided, that:

A. payments made to the representative of a person’s estate may be assigned to
the persons entitled to such estate; and

B. payments due a Participant may be made to an individual other than the
Participant to the extent required by a domestic relations order.

The term ‘domestic relations order’ has the meaning assigned to it by section
1.409A-3(j)(4)(ii) of the Treasury Regulations.”

 

  7. A new Article 9 is added to the Plan, to read as follows:

ARTICLE 9

Special Provisions for Non-Grandfathered Benefits

“9.1 Special Provisions. Notwithstanding anything in this Plan to the contrary,
the following provisions shall apply to a Participant’s Non-Grandfathered
Benefit:

A. For the purpose of determining when a Participant’s Non-Grandfathered Benefit
becomes payable, a Participant’s employment shall be deemed to have terminated
only when the Participant has had a Separation from Service.

B. If a Participant is a Specified Employee on the date of his or her Separation
from Service, Payment of the Participant’s Non-Grandfathered Benefit shall not
commence until the date that is six months after the date the Participant
Separates from Service. Any amounts that would otherwise have been paid to the
Participant during the first six months following his or her Separation from
Service shall be accumulated and, together with interest thereon, shall be paid
to the Participant in a single sum on the date the Participant’s benefit
payments commence. Interest shall be calculated at the rate being used for the
purpose of calculating different forms of annuities under the H.B. Fuller
Company Retirement Plan on the date of the Participant’s Separation from
Service.

C. The provisions of Section 3.3.A shall only apply to the extent permitted by
Section 409A of the Internal Revenue Code. If the amount of any reduction to a
Participant’s benefit under Section 3.3.A cannot be determined at the time the
Participant’s benefit is scheduled to commence, the Administrator shall
calculate the Participant’s benefit based on a reasonable estimate of the amount
of such reduction, and such estimate shall be conclusive and binding on the
Affiliated Organizations and the Participant for the purposes of this Plan.

D. The last two sentences of Section 3.9 shall not apply to a Participant’s
Non-Grandfathered Benefit.

 

-4-



--------------------------------------------------------------------------------

E. The provisions of Article 4; the references to Administrator discretion in
Section 3.3.A and 3.5.B; and the second sentence of Section 6.2 shall not apply
to a Participant’s Non-Grandfathered Benefit.

F. The provisions of Section 7.4, regarding reemployment, shall not apply to a
Non-Grandfathered Benefit, and a Non-Grandfathered Benefit shall continue to
paid upon a Participant’s reemployment with an Affiliated Organization.

“9.2 Definitions. For the purposes of this article:

A. A Participant’s ‘Grandfathered Benefit’ is the actuarially equivalent present
value, as of December 31, 2004, of the monthly amount to which the Participant
would have been entitled under the Plan if the Participant had voluntarily
terminated services without cause on December 31, 2004, received a payment of
the benefits available from the Plan commencing on the earliest possible date
allowed under the Plan, and received the benefits in the form with the maximum
value. A Participant’s Grandfathered Benefit may increase in calendar years
after 2004 to an amount that is equal to the present value of the benefit the
Participant actually becomes entitled to receive, determined under the terms of
the Plan (including applicable limits under the Internal Revenue Code) as in
effect on October 3, 2004, without regard to any further services rendered by
the Participant after December 31, 2004, and without regard to any other events
that affect the amount of, or the Participant’s entitlement to, benefits (other
than the Participant’s election with respect to the time or form of an available
benefit). A Participant does not have a Grandfathered Benefit unless the
Participant completed at least ten years of Credited Service, and attained age
55, on or before December 31, 2004.

B. A Participant’s ‘Non-Grandfathered Benefit’ is an amount equal to the
difference, if any, between the actuarially equivalent present value of a
Participant’s total monthly benefit and the Participant’s Grandfathered Benefit.

C. A ‘Separation from Service’ is a severance of a Participant’s employment
relationship with the all Affiliated Organizations for any reason other than the
Participant’s death.

(1) A transfer from employment with one Affiliated Organization to employment
with another Affiliated Organization, or vice versa, shall not constitute a
Separation from Service.

(2) Whether a Separation from Service has occurred is determined based on
whether the facts and circumstances indicate that the Affiliated Organization
and Participant reasonably anticipated that no further services would be
performed after a certain date or that the level of bona fide services the
Participant would perform after such date (whether as an employee or as an
independent contractor) would permanently

 

-5-



--------------------------------------------------------------------------------

decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding thirty-six (36) month period (or the full period of
services to the employer if the Participant has been providing services to the
employer for fewer than thirty-six (36) months).

(3) Separation from Service shall not be deemed to occur while the Participant
is on military leave, sick leave or other bona fide leave of absence if the
period does not exceed six (6) months or, if longer, so long as the Participant
retains a right to reemployment with an Affiliated Organization under an
applicable statute or by contract. For this purpose, a leave is bona fide only
if, and so long as, there is a reasonable expectation that the Participant will
return to perform services for the Affiliated Organization. Notwithstanding the
foregoing, a twenty-nine (29) month period of absence will be substituted for
such six (6) month period if the leave is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of no less than six (6) months and that
causes the Participant to be unable to perform the duties of his or her position
of employment.

(4) Where as part of a sale or other disposition of assets by an Affiliated
Organization to an employer that is not an Affiliated Organization, a
Participant providing services to the Affiliated Organization immediately before
the transaction and to the buyer immediately after the transaction (“Affected
Participant”) would otherwise experience a Separation from Service from the
Affiliated Organization as a result of the transaction, the Affiliated
Organization and the buyer shall have the discretion to specify that the
Affected Participant has not experienced a Separation from Service if (a) the
transaction results from bona fide, arm’s length negotiations, (b) all Affected
Participants are treated consistently, and (c) such treatment is specified in
writing no later than the closing date of the transaction.

D. A ‘Specified Employee’ is an individual who is a ‘key employee’ (as defined
in section 416(i)(1)(A)(i), (ii) or (iii) of the Internal Revenue Code, without
regard to paragraph (5) thereof) of the Affiliated Organization by which the
individual is employed, or of any other Affiliated Organization that is under
common control (within the meaning of section 414(b) or (c) of the Internal
Revenue Code) with such Affiliated Organization. Specified Employees shall be
identified in accordance with the requirements of section 409A of the Internal
Revenue Code and the regulations thereunder, and the Company retains the
discretion to identify Specified Employees in accordance with any of the
alternatives permitted by section 409A of the Internal Revenue Code or such
regulations by taking all necessary corporate action to make such alternative
binding for purposes of all affected deferred compensation plans in which
employees of such Affiliated Organizations participate.

 

-6-



--------------------------------------------------------------------------------

“9.3 Internal Revenue Code Section 409A. The provisions of this Article 9 are
intended to satisfy the requirements for nonqualified deferred compensation
plans set forth in section 409A of the Internal Revenue Code with respect to
Non-Grandfathered Benefits, and they shall be interpreted, administered and
construed consistent with said intent. If any provision of this Plan is or
becomes or is deemed to be inconsistent with such requirements, such provision
shall be construed or deemed amended to conform to such requirements with
respect to Non-Grandfathered Benefits. Notwithstanding the foregoing, neither
the Company, nor any Affiliated Organization, nor any of their officers,
directors, agents or employees shall be obligated, directly or indirectly, to
any Participant or any other person for any taxes, penalties, interest or like
amounts that may be imposed on the Participant or other person on account of any
amounts under this Plan or on account of any failure to comply with section 409A
or any other section of the Internal Revenue Code.”

 

  8. This Amendment shall be effective as of January 1, 2005.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officers this 19th day of December, 2007.

 

     H.B. FULLER COMPANY     

/s/ Michele Volpi

     President and Chief Executive Officer ATTEST:    By  

/s/ Timothy J. Keenan

   As its   Corporate Secretary   

 

-7-